Name: 81/847/EEC: Commission Decision of 8 October 1981 establishing that the apparatus described as 'Waters preparative liquid chromatograph, system 500' may not be imported free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  natural and applied sciences;  mechanical engineering
 Date Published: 1981-11-04

 Avis juridique important|31981D084781/847/EEC: Commission Decision of 8 October 1981 establishing that the apparatus described as 'Waters preparative liquid chromatograph, system 500' may not be imported free of Common Customs Tariff duties Official Journal L 314 , 04/11/1981 P. 0019 - 0019COMMISSION DECISION of 8 October 1981 establishing that the apparatus described as "Waters preparative liquid chromatograph, system 500" may not be imported free of Common Customs Tariff dutes (81/847/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), as amended by Regulaton (EEC) No 1027/79 (2), Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (3), and in particular Article 7 thereof, Whereas, by letter dated 1 April 1981, the Federal Republic of Germany has requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as "Waters preparative liquid chromatograph, system 500", to be used for a research project involving the identification and investigation of organic molecules, especially in the realm of naturally occurring substances and in particular for the preparative separation of complex mixtures of substances, should be considered to be a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 9 July 1981 within the framework of the Committee on Duty-Free Arrangements to examine the matter; Whereas this examination showed that the apparatus in question is a liquid chromatograph; Whereas its objective technical characteristics such as the precision at the preparation of the mixtures and the use to which it is put make it specially suited to scientific research ; whereas, moreover, apparatus of the same kind are principally used for scientific activities ; whereas it must therefore be considered to be a scientific apparatus; Whereas, however, on the basis of information received from Member States, apparatus of scientific value equivalent to the said apparatus, capable of being used for the same purposes, are currently being manufactured in the Community ; whereas this applies, in particular, to the apparatus "Chromatospac", manufactured by Jobin Yvon, 16-18, rue du Canal, F-91160 Longjumeau, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as "Waters preparative liquid chromatograph, system 500", which is the subject of an application by the Federal Republic of Germany of 1 April 1981, may not be imported free of Common Customs Tariff duties. Article 2 This Decision is addressed to the Member States. Done at Brussels, 8 October 1981. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 184, 15.7.1975, p. 1. (2) OJ No L 134, 31.5.1979, p. 1. (3) OJ No L 318, 13.12.1979, p. 32.